EXHIBIT 1 AGREEMENT OF JOINT FILING The parties listed below agree that the Schedule13D to which this agreement is attached as an exhibit, and all further amendments thereto, shall be filed on behalf of each of them. This Agreement is intended to satisfy Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:January 10, 2011 ABAX LOTUS LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX JADE LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX NAI XIN A LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL OPPORTUNITIES FUND By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX UPLAND FUND, LLC By:ABAX CLAREMONT LTD. in its capacity as Managing Member By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX ARHAT FUND By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX CLAREMONT LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL CAPITAL By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director AGC ASIA 3 LTD. By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director ABAX GLOBAL CAPITAL (HONG KONG)LIMITED By:/s/ Xiang Dong Yang Name: Xiang Dong Yang Title: Director XIANG DONG YANG /s/ Xiang Dong Yang Name: Xiang Dong Yang
